Citation Nr: 1229655	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-21 038\	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from August 1972 to September 1976.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied the appellant's claim of entitlement to service connection for hypertension.

In August 2009, a Travel Board hearing was held at the RO before a Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  The associated transcript is in the claims file.  

The Board subsequently denied the hypertension service connection claim in a decision issued in July 2011.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the parties filed a Joint Motion for Partial Remand.  A January 2012 Order of the Court granted the Joint Motion for Partial Remand and vacated the Board's decision to the extent that it denied service connection for hypertension.  The case was remanded to the Board for action consistent with the terms of the Joint Motion pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The Veterans Law Judge who conducted the August 2009 Travel Board hearing is no longer employed at the Board.  In May 2012, the Board sent a letter to the Veteran to notify him of this and of his right to another Board hearing pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  He responded the next month, and stated that he did not want to have another hearing before a Veterans Law Judge.  Therefore, there is no outstanding hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The January 2012 Joint Motion indicated that a remand was required for compliance with the statutory duty to assist.  Specifically, the Joint Motion noted that VA has a duty to assist the Veteran in attempting to obtain medical records noted as potentially relevant to his claim, and concluded that VA had not satisfied its duty to assist because post-service VA treatment records had not been included in the claims file.  In addition, the VA medical opinion relied upon by the Board in its July 2011 denial was described as inadequate because the examiner did not have the benefit of review of the post-service VA medical records and because the matter of the onset date of the hypertension had not been adequately addressed.

The evidence of record indicates that the appellant had to undergo a three-day blood pressure check just prior to his entry into active duty.  This raises the question of pre-existing hypertension at the time of entry; that aspect of the case needs to be addressed.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

VA has not determined whether there is clear and unmistakable evidence that hypertension pre-existed the appellant's entry into military service in August 1972.  VA also has not determined whether, if any such condition did pre-exist service, there is clear and unmistakable evidence that the pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.  

On remand, these deficiencies should be rectified.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the appellant to obtain the names and addresses of all VA, private or other government health care providers where he has been treated for hypertension since 1976, to include records from a Dr. Flannery who treated him in the 1980s.  After securing the necessary release(s), obtain those records that have not been previously secured.

In particular, medical treatment records for the appellant dated between 1976 and 1986 must be sought at all VA facilities in Kentucky.  If any location contacted suggests other sources, those sources should be encompassed by the search.

3.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given the opportunity to secure the records.

4.  After the above development is completed, arrange for a review of the appellant's claims file by an appropriate specialist (such as an internist or a cardiologist) in light of the questions of causation presented in this case.  The reviewer is to address the history of the nature and extent of the Veteran's hypertension.  The reviewing physician is to determine whether the appellant's hypertension is causally related to the Veteran's service.  

The reviewer must consider all 1972 to 1976 blood pressure readings, and comment on the clinical significance of, and treatment for, any atypical findings to include whether they represented a normal variant.  The reviewer must identify the Veteran's various risk factors for the development of hypertension.

Based on the findings of the review of the medical evidence in the claims files, the reviewer must render an opinion concerning the questions below.  If it is determined that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.




Specifically, the reviewer must address the questions of:

(a)  What cardiac pathology does the appellant currently have and when was said cardiac pathology initially manifested?  

(b)  Were any signs or symptoms noted in service or within one year of service separation (in September 1976) which were in fact the first manifestations of the appellant's current hypertension?

(c)  Does the evidence clearly and unmistakably (i.e., it is undebatable) show that the appellant had hypertension when he entered service in August 1972?  If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting hypertension was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  

The reviewer must identify any such evidence with specificity.

A complete rationale must be provided for any opinion expressed, preferably with discussion of the elevated readings prior to service and during service, as well as the Veteran's history of being prescribed blood pressure medication temporarily during service, with reference to the medical literature as appropriate.

If the Veteran's hypertension did not preexist service, is it at least as likely as not that his hypertension is etiologically related to his service?
5.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's hypertension.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of any VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewer for corrections or additions.

7.  After completing any additional notification and/or development action deemed warranted by the record, review the record, including any newly acquired evidence, and re-adjudicate the issue on appeal.  If the scheduling of any kind of medical examination, or the obtaining of a medical opinion from any type of specialist is necessary to adjudicate the hypertension service connection issue, especially in light of any newly received information, that development should be accomplished.  Ensure that all theories of service connection are considered.

8.  If the benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

